Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
This is an appeal from an order setting aside a judgment of nonsuit, and granting a new trial. It does not appear from the record upon what ground the judgment was set aside, and we are therefore led to the conclusion, that it must have been in consequence of some supposed error committed on the trial.
It is a familiar principle, that general words in powers of attorney are limited and controlled by particular terms and designations. The authority granted by B to A, “ to do all acts in his name, concerning their mining operations,” followed by the authority to sign B’s name to any “ company articles,” does not authorize A to sign B’s name to a promissory note, even where the money was used for the purpose of carrying on their joint mining operations. The authority to sign his name, in this instance, is a limitation upon what might otherwise be considered a general power.
There was no error in excluding the testimony of Hunt; he was a *465defendant, and had suffered a default. If admitted, to prove that he was authorized by Alden to sign the note, he would thereby have reduced the amount of the judgment against himself.
The order granting a new trial is reversed.